DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2020 has been entered.
 
Response to Amendment
	The amendment filed 4/5/2021 does not place the application in condition for allowance.
The prior art rejections are revised to incorporate new claim limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 10-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2009/0199893 to Bita, and further in view of US Patent 4,186,033 to Boling, US PGPub 2003/0010378 to Yoda, and US Patent 5,877,874 to Rosenberg (all of record). 
Regarding claims 1, 3, 4, 8, 10-13, 18, and 19, Bita teaches a solar energy collection system comprising
a transparent waveguide concentrator (Fig. 12) comprising a second glass layer 1201 (layer 1201 of ¶0094 is formed of a transparent material as recited in ¶0057, of which glass is an exemplary material), wherein the transparent waveguide concentrator has a bottom surface (surface or 1201 closest to bottom of the page in Fig. 12) and at least one edge surface (vertical surface of 1201 which element 1201 is aligned parallel to) through which radiation can escape
a holographic optical element (unlabeled in Fig. 12, “light turning layer” of ¶0094) positioned on an opposite surface of the second glass layer 1201 from the bottom surface of the transparent waveguide concentrator
a solar energy conversion device 1202 disposed on the edge surface of the transparent waveguide concentrator (element 1202 is positioned parallel to the edge surface in Fig. 12; however, Bita is clear that such a device can be positioned on such an edge surface in embodiments, such as shown in Figs. 9, ¶0081)
wherein the holographic optical element is optically coupled to the transparent waveguide concentrator, and further wherein the holographic optical element is configured to diffract photons into the transparent waveguide concentrator at an angle that will allow total internal reflection of the photons into the solar energy device at a different angle depending on the incident wavelength (the path of a photon is shown very schematically in Fig. 12; Figs. 6, 7 illustrate an exemplary transparent waveguide concentrator in which the analogous holographic optical element, formed by the combination 602a/601a/602b/601b/602c or 702a/701a/702b/701b/702c formed on respective glass layer 601c or 701c, have portions which provide diffraction to different wavelengths of light at different angles as evidenced by the different degrees of penetration of the exemplary rays into the element; ¶0078, 0079, especially ¶0078 - “In certain embodiments the light turning element 602a and 602c can turn the incident light by approximately the same or different angles. In certain embodiments the light turning element 602a, 602b and 602c can comprise different surface relief diffraction features or holograms such that each of the three light turning elements collects different wavelengths of light. In certain embodiments, the different light guides 601a, 601b, and 601c can collect light of different wavelengths.”; also see Fig. 10, the holographic element formed by the combination of 1006/1001/1005/1002/1004 on analogous glass layer 1003 diffract photons represented by light rays 1010, 1011, 1012, 1013 of different wavelength at different angles, ¶0083); wherein the holographic optical element is configured to diffract photons in the visible light region into the transparent waveguide concentrator at an angle that will allow total internal reflection of the photons into the solar energy conversion device (¶0078 specifically recites the preference of diffraction of visible light toward the device), and wherein the holographic optical element is configured to diffract photons in the infrared light region into the transparent waveguide concentrator at an angle that will allow the photons to reflect out of the solar energy conversion system (Figs. 7, 10, and 12 specifically show light rays of a wavelength which are diffracted by and otherwise interact with the layers of holographic optical element 702a/701a/702b/701b/702c,  1006/1001/1005/1002/1004, or the unlabeled light turning layer, but are not reflected toward the device(s); ¶0078, 0083, 0094 specifically recite infrared light as the wavelength to be excluded in such a way; this behavior reads on “wherein the holographic optical element is configured to diffract photons in the infrared light region into the transparent waveguide concentrator at an angle that will allow the photons to reflect out of the solar energy system)
wherein the holographic optical element is configured to diffract a portion of incident light into the transparent waveguide concentrator at an angle that allows total internal reflection of the light into the solar energy conversion device (see previously cited passages and reasoning; also note that Bita teaches that all the functionalities may be performed by a single light turning layer, ¶0071-0074, 0077).
Bita teaches that certain wavelengths of light are to be transmitted through the transparent solar energy collection system onto an element 1203 to generate heat (Fig. 12, ¶0094). Bita does not specifically teach that the transparent waveguide concentrator comprises a first glass layer and a polymer layer between the first and second glass layers. Boling teaches a similar transparent solar energy collection system (Fig. 3), which comprises a similar second glass layer (12, taught as being formed of borosilicate glass in P7/L9-10), wherein light of some wavelengths transits by total internal reflection toward a similar solar energy conversion device (18, C6/L32-53) and other light of different wavelengths transmits through the system onto an element (2/4) to generate heat (C4/L15-20, C6/L1-19). Boling’s transparent waveguide concentrator also comprises a first glass layer (16) and a spacer (10) between the first glass layer and the second glass layer (12), so that a similar light turning element to a holographic optical element can be protected from the environment (C4/L21-30, C4/L42-55, C5/L33-44). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a first glass layer and a spacer layer between the first glass layer and the second glass layer of the transparent waveguide concentrator in order to protect the holographic optical element from the environment.
Boling teaches that the spacer layer may be formed of a plastic or rubber material (C5/L36-39), but does not specifically teach that the spacer layer is a polymer layer. Yoda teaches that a similar spacer layer (32 of Fig. 1), also formed to protect another layer from the environment (¶0056) may be formed of polysulfide and silicone, in addition to rubber (¶0064). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the spacer layer as a polymer layer, as it would have merely required the choice of a known material for its art-recognized purpose.
The solar energy collection system of modified-Bita would therefore include a transparent waveguide concentrator comprising a first glass layer (analogous to 16 of Fig. 3 of Boling), a second glass layer (1201 of Fig. 12 of Bita, analogous to 12 of Boling), and a polymer layer (analogous to 10 of Boling, 32 of Yoda) between the first and second glass layers. The transparent waveguide concentrator has a major top surface of receipt of solar radiation (surface of 16 of Boling facing top of page), a bottom surface (surface of 1201 of Bita, facing bottom of page) and at least one edge surface (up-down extending surface of 1201) through which radiation can escape. The holographic optical element is positioned between the first and second glass layers. 
Bita discloses that the system embodied in Fig. 12 is transparent to infrared radiation, so that radiation may be absorbed by element 1203 (¶0094). The term “transparent”, with regards to the limitation of a “transparent solar energy collection system”, is interpreted in light of the instant disclosure. The disclosure does not include a limiting definition which would narrow the interpretation of “transparent” to exclude other meanings in the art. MPEP 2113.01.IV. Paragraph [063] of the instant specification recites “the transparent matrix of the transparent waveguide concentrator may be transparent to the IR, UV, and/or visible light in various combinations”. This is not considered a limiting definition, and it is in reference to one component of the system. Regardless, “transparent” must be interpreted broadly enough to ensure that transparency to IR or UV or visible light alone reads on “transparent”. Paragraph [075] recites: “the wavelength conversion layer, then, can also be transparent, which means the luminescent material selected must not absorb photons in the visible wavelength spectrum”. While this is narrower than the previous context presented, it is again a reference to one component of the system. To apply “transparent” to exclusively mean that something must not absorb visible photons would contradict the previously cited phrase, which recites that transparency can include IR and UV light; therefore neither passage can be interpreted as narrowing the meaning of “transparent” to exclude other interpretations known in the art. The elements defined as the solar energy collection system taught by the combination of references above must be transparent to at least IR light so that it may be absorbed by a different element; therefore the solar energy collection system of modified-Bita is a transparent solar energy collection system.
Per claims 1, 18, and 19, Boling teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form first and second glass layers of low iron glass and/or borosilicate glass (C7/L9-10), as it would have merely required the choice of known materials for its art-recognized purpose. While the references do not specifically disclose the refractive index of the transparent glass, the first and second glass layers of modified-Bita must necessarily have a refractive index in the claimed range, based on its chemical composition. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. Therefore the transparent waveguide concentrator of modified-Bita comprises transparent glass with a refractive index of between about 1.4 and about 1.7. Per claim 18, a person having ordinary skill in the art would recognize that low iron glass and/or borosilicate glass is necessarily a transparent inorganic amorphous glass, as glasses are amorphous and, at least in part, formed of silicon oxide by definition.
Per claims 1 and 10, Bita teaches an embodiment of a holographic optical element 907/901/908/902/909/903/910/904/911/905/912 which is configured to collect incident light on the system between the angles of +80 degrees to -80 degrees from the vertical (Figs. 9, 9A, ¶0081). Also note that Bita teaches that all the functionalities may be performed by a single light turning layer (¶0071-0074, 0077).
Bita teaches that the diffractive optical element of that invention extends throughout a length of the transparent waveguide concentrator (left-right direction of Fig. 12), but does not teach that the holographic optical element has diffractive structures that vary throughout the length of the holographic optical element.
Rosenberg, however, teaches that a similar holographic optical element may have diffractive structures that vary throughout the length of the holographic optical element (portions 14, 114, 214 each have different diffractive structures in Fig. 2, C8/L43-51). This configuration loosens the requirements on index matching in a similar transparent waveguide concentrator. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the holographic element to have diffractive structures that vary throughout the length of the holographic optical element in order to loosen requirements on index matching in the concentrator.
Per claim 3, modified-Bita teaches the limitations of claim 1. The limitation that the diffractive structures in at least one area of the holographic optical element are configured to diffract a portion of the solar radiation at an angle that violates the Bragg condition of the holographic optical element, should that light be reflected from the bottom of the transparent waveguide concentrator and impinged back on the holographic optical element is treated as an intended use limitation. The examiner interprets the combination of references to teach that the structures of modified-Bita are formed so that such a use can be performed (Fig. 10, C7/L9-32, C10/L43-61, C12/L4-24, C13/L8-20 of Rosenberg).
Per claim 4, modified-Bita teaches the limitations of claim 1. The limitation that the variation in the diffractive structures across the length of the holographic optical element are configured to reduce the loss of photons reflected out of the transparent waveguide concentrator, and reduce the photons lost due to recoupling the holographic optical element is treated as an intended use limitation. The examiner interprets the combination of references to teach that the variations present in the structures of modified-Bita are formed so that such a use can be performed (Fig. 10, C7/L9-32, C10/L43-61, C12/L4-24, C13/L8-20 of Rosenberg).
Per claim 8, modified-Bita teaches the limitations of claim 1. Bita clearly teaches that the holographic optical element may be configured to diffract photons in the ultraviolet region (¶0071-0074, especially ¶0074 describes how a hologram, which determines the diffraction behavior of the element, can be recorded so that ultraviolet photons are diffracted by the element). While some embodiments suggest that it may not be desirable to allow UV light to totally internally reflect into the solar energy conversion device, Bita is clear that the holographic optical element may be configured to diffract photons in desired wavelength ranges into the transparent waveguide concentrator at an angle that will allow total internal reflection of the photons into the solar energy conversion device, including photons in the ultraviolet (¶0056, 0057). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure the holographic optical element to diffract ultraviolet light photons in the claimed way, because the manipulation of such portions of the spectrum are contemplated by the reference. 
Regarding claim 11, modified-Bita teaches the limitations of claim 1. The combination of references does not specifically teach optimizing the holographic optical element for different orientations on a building for different latitudes. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to do so, as Rosenberg teaches that a holographic optical element may be optimized for different orientations of the solar collection system depending upon the position in the latitude of its locations (C10/L6-24). Rosenberg teaches that such differences can be accommodated by varying a width of a hologram or the period of a holographic grating (C10/L48-61, C12/L4-24 describes how regions of a holographic optical element can be defined which accept different angles; a person having ordinary skill in the art would understand that each distinct region would be defined in part by a width; C11/L61-C12/L2 describes how a holographic grating can have different spacing between fringes or multiple spacings between fringes, with multiple collections of fringes recorded for different input angles).
Per claims 12 and 13, modified-Bita teaches the limitations of claim 1. Bita teaches an embodiment of a holographic optical element which comprises “dichromatic gelatin…photopolymers”. Bita therefore teaches that the holographic optical element may comprise one material, that material being dichromated gelatin or photopolymer.

Claims 16, 17, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bita, Boling, Yoda, and Rosenberg as applied to claim 1 above, and further in view of US PGPub 2013/0167903 to Aspnes (of record).
Regarding claims 16 and 17, modified-Bita teaches the limitations of claim 1. Bita teaches an embodiment of a transparent waveguide concentrator in which the holographic optical element is adhered to the second glass layer by a layer of transparent adhesive (¶0063, 0071 teach an index matched adhesive; ¶0091 teaches that such an adhesive may also function to guide light, and is therefore transparent), but does not specifically teach that the transparent waveguide concentrator comprises an adhesive layer formed from a substance claimed in claim 16, or multiple polymers. Aspnes, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a transparent adhesive layer of ethylene vinyl acetate and/or an ionomer in order to protect the holographic optical element from moisture (¶0031, 0036, 0038). In the embodiment of modified-Bita includes a transparent adhesive layer formed of ethylene vinyl acetate and ionomer, the transparent waveguide concentrator comprises at least one layer made of multiple polymers.
Regarding claim 49, modified-Bita teaches the limitations of claim 1. Bita teaches an embodiment of a holographic optical element which comprises “dichromatic gelatin…photopolymers”, but does not specifically teach that the holographic optical element comprises a multiplicity of materials. Aspnes teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such an element to comprise a multiplicity of materials, such as dichromated gelatin and PET (¶0028), as it would have merely required the choice of a known material for its art-recognized purpose.

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. Applicant argues that canceled claims 2 and 9 were not rejected in the previous action. The examiner points out the rejection of claim 2 on p. 10 of the 12/4/2020 action, and the rejection of claim 9 on p. 9 of that action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726